DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/13/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Van Hook  is nonanalogous art, examiner notes that  it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dahl teaches twisted yarns in a wind turbine blade, Van Hook directed to a power transmission belt comprising twisted yarns, the twisted yarns being arranged in a spiral formation about a yarn axis. One of ordinary skill in the art would have recognized that it is proper to combine the teaching of Van Hook with the teachings of Dahl.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is noted that Applicant has included a method step "wherein twisting the yarns influences an infusion speed of a resin through the stack structure during a resin infusion process" such that there is now a temporal element to the claim of a structure outside of the scope of the product (i.e. "during resin infusion" and of the structure doing the infusion). It is thus unclear if the resin infusion is positively required by the claim or merely results in the claimed structure. (see also MPEP 2173 A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs)
Claims 2-6, 8 and 33 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
	
Claims 1, 9 and 16, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2014/0119936 A1) hereinafter Dahl, in view of Hancock et al. (US 2014/0301859 A1) hereinafter Hancock and further in view of Van Hook (US 5,802,839 A1) hereinafter Van.
Regarding claim 1, Dahl teaches a wind turbine blade including an elongated reinforcing structure (6), the reinforcing structure comprising a plurality of strips (15, 16, 17, 18, 19) of fibre-reinforced polymer (para. 0011) arranged into a stack (fig. 2), and each adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8), 
wherein twisting the yarns influences an infusion speed of a resin through the stack structure during a resin infusion process. 
The limitation "wherein twisting the yarns influences an infusion speed of a resin through the stack structure during a resin infusion process" is paired with the function of changing the resin flow. Therein in order for prior art to reject this claim it must be capable of performing this function (see MPEP §2114). It is noted this limitation is inherent: at the least twisting the yarn will change the surface area to which the resin is exposed and thus change at least bulk boundary flow properties.
Dahl does not specifically teach the plurality of strips are pultrusions.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as pultrusions as taught by Hancock in order to absorb bending moments during rotation of the wind turbine blade (Hancock, para. 0008).
Dahl as modified by Hancock does not specifically teach the fibers of the yarns are arranged in a spiral formation about a yarn axis.
However, Van teaches a structure (20) (Fig. 1) and a load carrying structure (24) comprising a loading carrying element (27). The load carrying element comprising a plurality of twisted yarns (Col. 2, lines 28-35; Figs. 3-4). Van further teaches fibers of the yarns are arranged in spiral formation about a yarn axis (Col. 4, lines 32-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by arranging the fibers of the yarns in a spiral formation about a yarn axis as taught by Van in order to strengthen the blade. 
Regarding claim 9,  Dahl teaches a method of assembling a wind turbine blade, comprising:

wherein twisting the yarns influences an infusion speed of a resin through the stack structure during a resin infusion process. 
The limitation "wherein twisting the yarns influences an infusion speed of a resin through the stack structure during a resin infusion process" is paired with the function of changing the resin flow. Therein in order for prior art to reject this claim it must be capable of performing this function (see MPEP §2114). It is noted this limitation is inherent: at the least, twisting the yarn will change the surface area to which the resin is exposed and thus change at least boundary flow properties.
Dahl does not specifically teach the plurality of strips are pultrusions.
However, Hancock teaches a wind turbine blade (7a, 7b, 7c) (Fig. 1) including an elongated reinforcing structure (22) (para. 0112; Figs. 4A-4E). “The reinforcing structure (22) is in the form of stack (27) of layers of pultruded fibrous composite strips” (para. 0127, FIG. 4D). Hancock further states in para. 0080: “the pultruded strips have the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as pultrusions as taught by Hancock in order to absorb bending moments during rotation of the wind turbine blade (Hancock, para. 0008).
Dahl as modified by Hancock does not specifically teach the fibers of the yarns are arranged in a spiral formation about a yarn axis.
However, Van teaches a structure (20) (Fig. 1) and a load carrying structure (24) comprising a loading carrying element (27). The load carrying element comprising a plurality of twisted yarns (Col. 2, lines 28-35; Figs. 3-4). Van further teaches fibers of the yarns are arranged in spiral formation about a yarn axis (Col. 4, lines 32-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by arranging the fibers of the yarns in a spiral formation about a yarn axis as taught by Van in order to strengthen the blade. 
Regarding claim 16, Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 9. Dahl as modified by Hancock and Van further teaches the infusion promoting layer is selected such that the infusion speed of resin through the stack structure during a resin infusion process is compatible with the resin infusion speed through the plurality of blade components (para. 0076).
Regarding claims 33 and 34, Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claims 1 and 9. Dahl as modified by Hancock .
Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Emden et al. (US 2008/0096001 A1) hereinafter Emden.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claims 1, 9. Dahl as modified by Hancock and Van does not specifically recite: the fabric areal of the infusion promoting layer is: between approximately 100gsm and 300gsm or is approximately 200gsm.
However, Emden drawn to a fabric comprising yarns disclose that the fabric areal weight could be between approximately 100gsm and 300gsm and approximately 200gsm (para. 0094, 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl so that the fabric have fabric areal weight as taught by Emden in order to obtain the desired weight of the reinforcement structure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Efremova et al. (US 2005/0241119 A1).
Dahl as modified by Hancock and Van teaches all the claimed limitations as sated above in claim 1. Dahl as modified by Hancock and Van does not specifically 
However, Efremova teaches a woven fabric comprising yarns. Efremova discloses in para. 0058, that “the weaving process may include one or more basics weaves such as plain, twill and satin”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl, such that the infusion layer is selected to have a weave patterns as taught by Efromova as known basic ways to weave the fabric of the infusion layer.
Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view Hancock in view of Van and further in view of Davis et al. (US 2013/0280477 A1) hereinafter Davis.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claims 1 and 9. Dahl as modified by Hancock and Van does not specifically recites the yarns of the infusion promoting layer are oriented in 0/90º configuration or in a ± 45º configuration.
However, Davis teaches a laminate comprising a plurality of carbon fiber fabric woven in an orthogonal or 0/90º configuration (para. 0028, 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by orienting the yarns in the fabric in the 0/90º configuration as taught by Davis as the orientation affects the tensile strength of the fabric.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and Van and further in view of Peters et al. (US 2012/0064788 A1) hereinafter Peters.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 9. Dahl as modified by Hancock and Van does not specifically state and the twisted yarns are formed from glass.
However, Peters teaches a plurality of twisted yarns for use in a wind turbine (para. 0038), the plurality of twisted yarns being formed from glass (para. 0039). Peters states: “Some embodiments of yarns comprising glass compositions of the present invention can demonstrate improved break load retention” (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by forming the yarns from glass as taught by Peters in order to improve break load retention (Peters, para. 0039).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and Van and further in view of  Gruhn et al. (US 2010/0314028 A1) hereinafter Gruhn.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 9. Dahl as modified by Hancock and Van fails to teach applying one or more straps to the stack structure to prevent relative movement of the plurality of strips.
However, Gruhn teaches a wind comprising a stack structure, the stack structure comprising a plurality of strip (202). Gruhn further teaches applying a strap (302) to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by applying at least one strap to the stack structure in order to prevent relative movement of the plurality of strips.
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 19-25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745